

VOTING AGREEMENT
 
This Voting Agreement (this “Agreement”) is made and entered into on February
13, 2011 by and between Anaren, Inc., a New York corporation (“Parent”), and the
undersigned Stockholder (the “Stockholder”) of AML Communications, Inc., a
Delaware corporation (the “Company”).
 
RECITALS
 
WHEREAS, concurrently with the execution of this Agreement, Parent, Project
Orange Acquisition Corp., a Delaware corporation (“Merger Sub”) and the Company
entered into an Agreement and Plan of Merger (the “Merger Agreement”) which
provides for the merger (the “Merger”) of the Company with Merger Sub with the
Company being the surviving entity.
 
WHEREAS, Stockholder has the legal power to vote, or to direct the voting of (by
law, contract or otherwise), the shares of the outstanding common stock of the
Company owed by Stockholder indicated on the final page of this Agreement (the
“Owned Shares”).
 
WHEREAS, as a material inducement to enter into the Merger Agreement, Parent
requires Stockholder to agree, and Stockholder will to agree, to vote or cause
to be voted, as the case may be, the Owned Shares, any other shares of capital
stock of the Company subsequent to the date of this Agreement (the “Additional
Shares”) acquired by Stockholder, and any other such shares of capital stock of
the Company for which Stockholder has the right to vote (whether now or in the
future) at any meeting concerning the Merger Agreement and/or the Merger (the
“Proxy Shares” and collectively with the Owned Shares and the Additional Shares,
the “Shares”), so as to facilitate consummation of the Merger as provided in
this Agreement.
 
NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1 Agreement to Vote Shares; Additional Purchases.
 
(a) Affirmative Voting.  At every meeting of Stockholders of the Company called
with respect to the approval of the Merger Agreement and/or the Merger, and at
every adjournment thereof, and on every action or approval by written consent of
the stockholders of the Company with respect to the approval of the Merger
Agreement and/or the Merger, Stockholder shall vote, or cause to be voted, the
Shares in favor of the adoption and approval of the Merger Agreement and the
Merger.
 
(b) Negative Voting.  At every meeting of the stockholders of the Company called
prior to the termination of this Agreement and at every adjournment thereof, and
on every action or approval by written consent of the stockholders of the
Company prior to the termination of this Agreement, Stockholder shall vote, or
cause to be voted, the Shares
 
(i)  
against any action or agreement that would result in a breach of any
representation, warranty, covenant or obligation of the Company in the Merger
Agreement; and

 
 
1

--------------------------------------------------------------------------------

 
 
(ii)  
against any action which is intended, or would reasonably be expected, to
impede, interfere with, delay, postpone, discourage or adversely affect the
Merger or any of the actions contemplated by this Agreement.

 
(c) Contrary Agreements.  During the term of this Agreement, Stockholder shall
not enter into any agreement or understanding with any individual or entity to
vote or give instructions in any manner inconsistent with Sections 1(a) and
1(b).
 
(d) Agreement to Retain Shares.  Stockholder shall not transfer, sell, exchange,
pledge or otherwise dispose of or encumber the Shares.
 
(e) No Termination of Proxies.  Stockholder shall not terminate, assign or
otherwise cancel any proxy given for any Proxy Shares.  For avoidance of doubt,
any termination of a proxy for Proxy Shares by its own terms shall not be a
termination by Stockholder.
 
2 Certain Representations, Warranties and Covenants of Stockholder.  Stockholder
(i) has the legal power and authority to vote, or to direct the voting of, the
Shares; (ii) as of the date of this Agreement, does not possess the right to
vote, or to direct the voting of, any shares of capital stock of the Company
other than the Shares; and (iv) has full power and authority to make, enter into
and carry out the terms of this Agreement.  Stockholder represents and warrants
to Parent and covenants, as applicable, that the Owned Shares are and will be
and the Additional Shares will be free and clear of any liens, options, security
interests or other similar encumbrances.
 
3 Additional Documents.  Stockholder hereby covenants and agrees to execute and
deliver any additional documents necessary, including a proxy to Parent, in the
reasonable opinion of Parent, to carry out the purpose of this Agreement.
 
4 Consent and Waiver.  Stockholder hereby gives any consents or waivers that are
reasonably required for the consummation of the Merger under the terms of any
agreements to which Stockholder is a party or pursuant to any rights Stockholder
may have.
 
5 Termination.  This Agreement shall terminate and shall have no further force
or effect as of the earlier to occur of (i) such date and time as the Merger
shall become effective in accordance with the terms and provisions of the Merger
Agreement, or (ii) such date and time as the Merger Agreement shall have been
terminated pursuant to the Merger Agreement.
 
6 Miscellaneous.
 
(a) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable in any situation in any jurisdiction it shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If a final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit such term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.  In the event such court
does not exercise the power granted to it in the prior sentence, the parties
hereto agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term or provision.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Binding Effect and Assignment.  This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by any of the
parties without prior written consent of the other parties.
 
(c) Amendments and Modification.  This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.
 
(d) Specific Performance; Injunctive Relief.  The parties hereto acknowledge
that Parent will be irreparably harmed and that there will be no adequate remedy
at law for a violation of any of the covenants or agreements of Stockholder set
forth herein.  Therefore, it is agreed that, in addition to any other remedies
that may be available to Parent upon any such violation, Parent shall have the
right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to Parent at law or in equity.
 
(e) Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be effective (i) when delivered, if
delivered by hand, (ii) the next business day, if sent by nationally recognized
overnight delivery specifying next day delivery, or (iii) three business days
after depositing in the United States mails, if sent by certified mail, postage
prepaid, return receipt requested, in each case, addressed to a party’s address
set forth below:


If to Parent or Merger Sub:


Anaren, Inc.
6635 Kirkville Road
East Syracuse, New York 13057
Facsimile: (315) 476-6024
Attention: David Ferrara, Esq., General Counsel and Secretary
 
With a copy (which shall not constitute notice) to:


 Bond, Schoeneck & King LLP
One Syracuse Center
Syracuse, NY 13202-1355
Facsimile: (315) 218-8965
Attention: Courtney Wellar, Esq.
 
 
3

--------------------------------------------------------------------------------

 

 
If to Stockholder:    To the address for notice set forth on the last page
hereof.


With a copy (which shall not constitute notice) to:


LKP Global Law LLP
1901 Avenue of the Stars, Suite 480
Los Angeles, CA 90067
Facsimile: (424) 239-1880
Attention: Ryan Hong, Esq.
 
or to such other address as any addressee may have furnished to the parties in
writing in accordance herewith.
 
(f) Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware (without regard
to the principles of conflict of laws thereof).  In any action or suit among or
between any of the parties arising out of or relating to this Agreement, the
parties: (a) irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of the Court of Chancery of the State of
Delaware in and for New Castle County, Delaware (unless the federal courts have
exclusive jurisdiction over the matter, in which case each of the parties
irrevocably and unconditionally consents and submits to the jurisdiction of the
United States District Court for the District of Delaware); (b) agrees that it
will not attempt to deny or defeat such jurisdiction by motion or other request
for leave from such court; and (c) agrees that it will not bring any such action
or suit in any court other than the Court of Chancery of the State of Delaware
in and for New Castle County, Delaware (unless the federal courts have exclusive
jurisdiction over the matter, in which case each of the parties agrees that it
will not bring such action or suit in any court other than the United States
District Court for the District of Delaware).  Service of any process, summons,
notice or document to any party’s address and in the manner set forth in
Section 6(e) shall be effective service of process for any such action or
suit.  EACH PARTY ACKNOWLEDGES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
IT HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION OR SUIT ARISING OUT OF OR RELATING TO THIS AGREEMENT.
 
(g) Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, between the parties with respect
thereto.  Merger Sub shall be a third party beneficiary of this Agreement and
shall be entitled to exercise and enforce all rights and remedies that Parent
may exercise and enforce under this Agreement as if Merger Sub were itself a
party to this Agreement.  No agreement, understanding or arrangement of any
nature regarding the subject matter of this Agreement shall be deemed to exist
between Parent and Stockholder unless it constitutes an amendment to this
Agreement.
 
(h) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same agreement.  The exchange of a fully executed signature page to
this Agreement (in counterparts or otherwise) by facsimile or by electronic
delivery shall be sufficient to bind the parties to the terms of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(i) Effect of Headings.  The section headings herein are for convenience only
and shall not affect the construction or interpretation of this Agreement.
 
(j) Attorneys’ Fees.  If any legal action or other legal proceeding relating to
this Agreement or the enforcement of any provision of this Agreement is brought
against Stockholder, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).
 
(k) Waiver.  No failure or the part of Parent to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of Parent in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.  Parent shall not be deemed to have waived any claim available to Parent
arising out of this Agreement, or any power, right, privilege or remedy of
Parent under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of Parent; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.


[The remainder of this page is intentionally left blank; signatures follow on
the next page.]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Support Agreement to be duly
executed on the date and year first above written.
 

  ANAREN, INC.          
 
By:
      Name:          Title:         

 

  STOCKHOLDER:          
 
Signature:  
      Print Name:                 Stockholder’s Address for Notice:            
       

 

    Owned Shares (as of the date hereof)  
 
 
Proxy Shares (as of the date hereof)          

  AML Communications, Inc.          
Dated: February 14, 2011 
By:  
/s/ Jacob Inbar      
Jacob Inbar 
     
President and CEO 
 

 
 
6

--------------------------------------------------------------------------------

 